Citation Nr: 1636073	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-18 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and mother




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  He died in January 2002.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of March 2013.  In May 2016, the Veteran Appellant appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  In a March 2012 rating decision, the RO granted service connection for the cause of the Veteran's death, as well as basic eligibility for Chapter 35 DEA for eligible dependents, effective in January 2012; in January 2013, the RO determined that the correct effective date was April 11, 2005.  

2.  The Appellant, who is the Veteran's son, was born in November 1975, and his 26th birthday was in November 2001.




CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The Veteran died in January 2002.  Although a claim for service connection was pending at the time of his death, no claim for accrued benefits or other death benefits was received until April 2006.  In this regard, to the extent that a statement from the Veteran's surviving spouse dated in March 2002 may be considered an informal claim for death benefits, including accrued benefits, she did not respond to the RO's request for additional information, i.e., an application for death benefits, and accordingly, any such informal claim was abandoned.  See 
38 C.F.R. § 3.158(a).  

DIC benefits were eventually granted effective April 11, 2006, and basic eligibility was effective that date as well.  

The Appellant, who is a son of the Veteran, applied for Chapter 35 DEA in March 2013.  His claim was denied on the basis that he had passed her 26th birthday prior to the effective date of the Veteran's permanent and total disability rating.  

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a) (West 2014); 38 C.F.R. § 21.3041(a) (2015).  However, where the effective date of the permanent and total disability rating occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. 21.3041(a)(2) (2015).  Here, the Appellant turned 26 in November 2001, which was less than two months before the Veteran's death.  Unfortunately, however, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c) .

The Appellant contends that the Veteran was permanently and totally disabled due to the disabilities found to have caused his death, while he was still 25 years old.  He also emphasizes that a claim for service connection had been filed in June 2001, when the Appellant was 25 years old.  However, as indicated, service connection was not granted during the Veteran's lifetime, nor was an accrued benefits claim timely filed after his death.  Although the Appellant argues that it was neither his nor the Veteran's fault that the claim was not adjudicated during his father's lifetime, unfortunately, this cannot provide the basis for a grant of the benefit.  

The Appellant also points out that there are exceptions in the law regarding education benefits after the age of 26.  However, while there are limited legal circumstances which permit an extension beyond the age of 26, all exceptions require that eligibility be established between the ages of 18 and 26.  See 38 C.F.R. §§ 21.3040(c); 21.3041.    

The law clearly precludes DEA in this case where the appellant reached the age of 26 prior to the Veteran's death, notwithstanding the short period of time between the Appellant's 26th birthday and his father's death.  Entitlement to a permanent and total disability rating for the Veteran was not established during his lifetime.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

The Board sympathizes with the Appellant's situation.  However, his arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the Appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7  (2009); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

In sum, notwithstanding any extenuating circumstances, claims of fairness, or sympathetic circumstances, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is, unfortunately, no legal basis on which the Appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to Chapter 35 dependent's educational assistance is denied.






____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


